           Case: 3:21-cv-01105-JGC Doc #: 1 Filed: 05/30/21 1 of 4. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


      TERRANCE WARD                              *    Case No.
      6074 Township Road 174
      Kansas, Ohio 44871                         *    Judge

                                    Plaintiff,   *    COMPLAINT; JURY DEMAND
      v.                                              ENDORSED HEREON
                                                 *
      WHIRLPOOL CORPORATION                           Francis J. Landry (0006072)
      4901 N. Main Street                        *    WASSERMAN, BRYAN, LANDRY
      Findlay, Ohio 45840`                                 & HONOLD, LLP
                                                 *    1090 W. South Boundary St
                                  Defendant.          Suite 500
                                                 *    Perrysburg, Ohio 43551
                                                      Telephone: (419) 243-1239
                                                 *    Facsimile: (419) 243-2719
                                                      Email: FLandry308@aol.com
                                                 *    Attorney for Plaintiff
                                                      Terrance Ward
                                                 *
                             *      *     *   *   *   *             *      *
                                         JURISDICTION

1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331 known as the Court’s

federal question jurisdiction. This is a civil action brought pursuant to the Civil Rights Act of

1866, 1871 as amended seeking damages and injunctive relief for racial discrimination in

employment.

                                                     PARTIES
        Case: 3:21-cv-01105-JGC Doc #: 1 Filed: 05/30/21 2 of 4. PageID #: 2




2. Plaintiff, Terrance Ward(“Plaintiff”), is a resident of the Village of Kansas, County of Seneca,

State of Ohio, who was employed by Defendant at its Findlay, Ohio plant for approximately four

years until his termination on January 21, 2021.

3. Defendant, Whirlpool Corporation (“Defendant”), is a corporation duly organized under

Delaware law with a place of business in the City of Findlay, County of Hancock, State of Ohio.

                                    NATURE OF THE CASE

4. Plaintiff brings this action for injunctive relief and money damages for racial harassment and

discrimination. Defendant terminated him from employment based on racial discrimination.

                            FACTS COMMON TO ALL CLAIMS

5. Plaintiff was an employee who most recently before his termination, was employed as a Backup

Area Coordinator which was a line leader position. He had, during his tenure of employment also

worked as an assembler. He was promoted after approximately two years of employment with

Defendant. Plaintiff is an African-American individual.

6. During his employment with Defendant, Plaintiff was exceeding Defendant’s legitimate

employer expectations.

7. Toward the end of his tenure of employment, in the latter part of 2020, a new manager refused

to allow him to perform his backup job. Plaintiff expressed interest in talking to the Plant Manager.

Once he expressed interest, he was then falsely accused of having safety issues on the job.

8. In early 2021, Plaintiff was assaulted and subjected to a series of threats by a co-worker and he

was improperly placed by Defendant on Administrative Leave. Although he was assured that he

would be back to work in a few days, he was terminated on January 21, 2021.           A member of

management asked Plaintiff why he liked to call the Ohio Civil Rights Commission.

                                   CLAIM FOR RELIEF
                              42 USC 1981, Racial Discrimination
        Case: 3:21-cv-01105-JGC Doc #: 1 Filed: 05/30/21 3 of 4. PageID #: 3




9. Plaintiff incorporates each and every allegation contained in paragraphs one (1) through eight

(8) of this Complaint, supra, by reference in its entirety as if fully restated herein.

10. Plaintiff was an employee who most recently before his termination, was employed as a

Backup Area Coordinator which was a line leader position. He had, during his tenure of

employment also worked as an assembler. He was promoted after approximately two years of

employment with Defendant. Plaintiff is an African-American individual.

11. During his employment with Defendant, Plaintiff was exceeding Defendant’s legitimate

employer expectations.

12. Toward the end of his tenure of employment, in the latter part of 2020, a new manager refused

to allow him to perform his backup job. Plaintiff expressed interest in talking to the Plant Manager.

Once he expressed interest, he was then falsely accused of having safety issues on the job.

13. In early 2021, Plaintiff was assaulted and subjected to a series of threats by a co-worker and

he was improperly placed by Defendant on Administrative Leave. Although he was assured that

he would be back to work in a few days, he was terminated on January 21, 2021. A member of

management asked Plaintiff why he liked to call the Ohio Civil Rights Commission.

14. Plaintiff states that similarly situated Caucasian employees were more favorably treated. They

were not terminated. Caucasian employees were not terminated from their positions, and were

subjected to more favorable terms and conditions of employment as indicated previously. In

addition, subsequent to his termination, upon information and belief, Defendant replaced Plaintiff

with a Caucasian employee.         In subjecting Plaintiff to different terms and conditions of

employment and in terminating Plaintiff, Defendant has intentionally discriminated against him

on the basis of his race in violation of 42 U.S.C. Section 1981.
        Case: 3:21-cv-01105-JGC Doc #: 1 Filed: 05/30/21 4 of 4. PageID #: 4




15.   As a proximate result of the actions of Defendants as complained of herein, Plaintiff has

suffered the loss of his job position, back wages, seniority, fringe benefits and pension benefits,

diminished earning capacity, and great mental, and emotional stress, anxiety, humiliation and

embarrassment all to his damage. Plaintiff has also been forced to expend litigation expenses and

attorney’s fees.

WHEREFORE, Plaintiff prays for an order reinstating him to his position with Defendant with

full back pay, seniority and benefits, or in the alternative, for an award of front pay in lieu of

reinstatement. Plaintiff further demands a judgment against Defendant for compensatory and

punitive damages for emotional distress, anxiety, humiliation and embarrassment plus his costs,

interest and reasonable attorney fees. Plaintiff also seeks prejudgment and post judgment interest.

Plaintiff further prays for whatever other legal or equitable relief he may appear to be entitled to.

                               Respectfully submitted,

                               WASSERMAN, BRYAN, LANDRY & HONOLD, LLP




                                 S/Francis J. Landry
                               Francis J. Landry, Attorney for
                               Plaintiff, Terrance Ward


                                         JURY DEMAND



            Plaintiff demands a jury trial as to all issues so triable in the within cause.

                                        /S/Francis J. Landry
                                         Francis J. Landry
